                     Case 1:19-cr-00862-VEC Document 153
                                                     152 Filed 05/20/20 Page 1 of 2

                                    raiser&kenniff
                                       ATTORNEYS AT LAW
Steven M. Raiser                             300 Old Country Road, Suite 351                                 Of Counsel
Thomas A Kenniff                                 Mineola, New York 11501                                Edward fregosi
Ethan D. Irwin                            Tel. 516-742-7600 • fax 516-742-7618                             John J. Rivas
Anthony V. Falcone                                                                                            Amy Sklar
Nipun Marwaha                                                                                           Patricia A Craig
                                                                                                   Anthony J. Colleluori
                                                                                                  E. Gordon Haesloop
                          USDC SDNY                                                                  Bruce R. Connolly
                          DOCUMENT
                          ELECTRONICALLY FILED                May 19, 2020
                          DOC #:
       VIA ECF            DATE FILED: 05/20/2020

       The Honorable Valerie E. Caproni
       United States District Judge
       United States District Court
       Southern District of New York
       40 Foley Square, Room 240
                                                           MEMO ENDORSED
       New York, NY 10007

                        Re:   United States v. Emmanuel Bonafe
                              19-00862-6 (VEC)

       Dear Judge Caproni:

               We represent Emmanuel Bonafe in the above-referenced matter and were retained on
       December 11, 2019. Our fee of $75,000.00 was to cover all services up to, but not including, trial.
       In the event the matter went to trial, there would be an additional, $25,000.00 due.

               Mr. Bonafe was unable to personally pay this fee and remains unable to pay. As a result,
       his girlfriend’s (Andrea) family has attempted to pay our fee. Thus far they have paid $19,000.00
       toward our initial fee of $75,000.00, leaving a balance of $56,000.00. The balance was to be paid
       through the refinancing of their home. However, due to the ongoing COVID-19 pandemic,
       Andrea’s father, who was the primary bread winner of the family, lost his job and is now unable to
       quality for the refinancing. Mr. Bonafe has informed us that he has no other means to pay our fee.

               In addition to our legal services to date, we have paid for numerous Securus video
       conferences, computer drives for discovery, and the services of a sentencing/mitigation expert.
       These expenses total approximately $1,125.00 and were satisfied out of the legal fees we previously
       received. We expect additional expenses to be incurred as this case progresses. These additional
       expenses will include the continued use of our sentencing/mitigation expert (who will continue to
       bill hourly) production of printed discovery, as well as the hiring of investigators. This is all
       occurring during an economic downturn, which has negatively affected our firm’s ability to absorb
       any additional expenses. After conversations with Mr. Bonafe, confirming his continued inability
       to pay our legal fees or the expenses associated with a vigorous defense of this matter, we
       respectfully request, with consent from Mr. Bonafe, to be relieved and CJA Counsel be assigned to
       his case going forward. A financial hardship affidavit signed by Mr. Bonafe is attached.
           Case 1:19-cr-00862-VEC Document 153
                                           152 Filed 05/20/20 Page 2 of 2




        Pursuant to the Court’s rules that we appear for a conference in support of this application,
we are available, with the Government, on Thursday, May 21, 2020 at 3:00 p.m. if that is acceptable
to the Court. If this is not acceptable we will await further guidance from the Court.


                                                       Respectfully submitted,


                                                              /s/
                                                       Steven M. Raiser, Esq.


cc:     AUSA Adam Hobson (via ECF)
        AUSA Elinor Tarlow (via ECF)


      Mr. Raiser is hereby relieved as counsel for Mr. Bonafe. The Government is directed to
      work with the CJA office to promptly identify a non-conflicted attorney to be appointed to
      represent Mr. Bonafe. The Government should email the attorney's name to chambers, so
      that the Court can enter an appointment order.

      SO ORDERED.                      Date: 05/20/2020




      HON. VALERIE CAPRONI
      UNITED STATES DISTRICT JUDGE




                                                   2
